
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.51



AMENDMENT NO. 3 TO LOAN AGREEMENT


        THIS AMENDMENT NO. 3 TO LOAN AGREEMENT, dated as of February 1, 2003
(herein called this "Amendment"), is entered into between BET ASSOCIATES, L.P.,
a Delaware limited partnership ("Lender"), and NEW WORLD RESTAURANT GROUP, INC.,
a Delaware corporation ("Borrower"). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings ascribed to
such terms in the Loan Agreement herein referenced.

W I T N E S S E T H:

        WHEREAS, Borrower and Lender have heretofore entered into that certain
Loan and Security Agreement, dated as of May 30, 2002, as amended by that
certain Amendment No. 1 to Loan and Security Agreement, dated as of July 18,
2002, and as further amended by that certain Amendment No. 2 to Loan and
Security Agreement, dated as of July 31, 2002 (herein called the "Loan
Agreement"); and

        WHEREAS, Borrower and Lender now desire to further amend the Loan
Agreement in certain respects as hereinafter provided.

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, Borrower and Lender, intending to be legally bound,
hereby agree as follows:

        1.    Amendments to Loan Agreement.    The Loan Agreement is hereby
amended as follows:

        (a)    Amendment to Section 1.1.    Section 1.1 of the Loan Agreement is
hereby amended by amending the following definition in its entirety to read as
follows:

        "Interest Rate" means an interest rate per annum equal to eleven percent
(11%) at any time prior to February 1, 2003 and thirteen percent (13%) at any
time on or after February 1, 2003.

        (b)    Amendment to Section 2.6(b).    Section 2.6(b) of the Loan
Agreement is hereby amended by inserting the following at the end thereof:

        "Such interest rate shall be effective without notice or demand."

        (c)    Amendment to Article 2.    Article 2 of the Loan Agreement is
hereby amended by inserting the following Section 2.12 immediately following
Section 2.11 of the Loan Agreement:

        "2.12    Extension Fee.    On the earlier of (a) June 1, 2003 and
(b) the date of termination of this Agreement, Borrower shall pay to Lender or
to a designee or designees of Lender an aggregate fee of $187,500. In addition,
in the event that all Obligations have not been paid in full on or prior to
June 1, 2003, on June 2, 2003, Borrower shall pay to Lender a fee of $112,500 in
addition to the foregoing fee. All such fees shall be due and payable without
notice or demand."

        (d)    Amendment to Section 3.4.    Section 3.4 of the Loan Agreement is
hereby amended by deleting the first sentence thereof in its entirety and
replacing it with the following:

"This Agreement shall become effective upon the execution and delivery hereof by
Borrower and Lender and shall continue in full force and effect for a term
ending on June 1, 2003 (the "Maturity Date")."

        2.    Reaffirmation of Credit Agreement.    This Amendment shall be
deemed to be an amendment to the Loan Agreement, and the Loan Agreement, as
amended hereby, is hereby ratified, approved and confirmed in each and every
respect. All references to the Loan Agreement in any other document, instrument,
agreement or writing, including all references to the "Agreement" in the Loan
Agreement,

--------------------------------------------------------------------------------

shall hereafter be deemed to refer to the Loan Agreement as amended hereby, and
this Amendment shall be deemed a Loan Document.

        3.    Governing Law, Forum Selection, Consent to Jurisdiction, etc.    

        (a)   THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.

        (b)   BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL
AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT AGAINST BORROWER OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

        (c)   BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

        (d)   EACH PARTY TO THIS AMENDMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12 OF THE LOAN AGREEMENT.
NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AMENDMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

        4.    Waiver of Jury Trial.    EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

2

--------------------------------------------------------------------------------

        5.    Severability, etc.    All obligations of the parties hereto
expressed herein shall be in addition to and not in limitation of those provided
by applicable law. Whenever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

        6.    Headings.    Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

        7.    Counterparts.    This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing a
counterpart.

        8.    Entire Agreement.    The Loan Agreement, this Amendment, the Loan
Documents, and any separate letter agreements with respect to fees payable to,
or other matters between Borrower and Lender constitute, on and as of the date
hereof, the entire agreement of the parties hereto with respect to the subject
matter hereof, and all other prior or contemporaneous understandings or
agreements, if any, whether written or oral, among or between the parties hereto
with respect to the overall transaction are hereby superseded in their entirety.

[Remainder of Page Intentionally Blank]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective officers thereunto duly authorized,
as of the day and year first above written.

    NEW WORLD RESTAURANT GROUP, INC.,
 
 
By:
        /s/  ANTHONY D. WEDO      

--------------------------------------------------------------------------------

Name:
Title:
 
 
BET ASSOCIATES, L.P.,
 
 
By:
        /s/  BRUCE E. TOLL      

--------------------------------------------------------------------------------

Name:
Title:

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.51



AMENDMENT NO. 3 TO LOAN AGREEMENT
